Fawcett, J.
This is an original suit in equity to restrain the defendant from entering into any contract, the effect of which is to violate the statutes as to rebates, the giving of passes, or the two-cent fare law. To this petition defendant has filed a general demurrer. The attorney general has filed an elaborate brief in support of the claim of the state for the above relief. We have not been favored with any brief by defendant. The importance of the questions involved is such that we do not feel disposed to decide the case without either a brief or argument on the part of defendant. The demurrer is therefore overruled, and leave given defendant to answer within 20 days.
Demurrer overruled.